    Case 5:20-cv-03038-SAC Document 4 Filed 07/20/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


DONALD PERRY JONES,

                             Plaintiff,

           v.                                       CASE NO. 20-3038-SAC

JOSHAWA HEASLET, et al.,


                             Defendants.


                          ORDER TO SHOW CAUSE

       This matter is a civil rights action filed under 42 U.S.C. §

1983 by a prisoner in state custody. Plaintiff proceeds pro se and

in forma pauperis. The Court has conducted an initial review of the

complaint and, for the reasons that follow, directs plaintiff to show

cause why this matter should not be dismissed.

                        Nature of the Complaint

     Plaintiff states that on February 13, 2018, his vehicle was

stopped by the two defendant Topeka Police Officers for a window tint

violation. During the traffic stop, a police drug dog alerted to drugs.
Defendants then found methamphetamine in the vehicle, and plaintiff

later was convicted of distribution of methamphetamine.

     Plaintiff commenced this action on January 27, 2020. He claims

the two defendant police officers violated his rights under the Fourth

Amendment by conducting an illegal stop, search, and seizure. He seeks

monetary damages.

                                Screening
     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).
    Case 5:20-cv-03038-SAC Document 4 Filed 07/20/20 Page 2 of 5




Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to
the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action
harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.
    Case 5:20-cv-03038-SAC Document 4 Filed 07/20/20 Page 3 of 5




Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Key v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged   [the]   claims   across   the    line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Analysis

     In Heck v. Humphrey, 512 U.S. 477 (1994), the United States
Supreme Court held that when a state prisoner proceeding under § 1983

seeks damages in a claim relating to his conviction or sentence, the

district court must consider whether a judgment for the plaintiff

would necessarily implicate the validity of his conviction or

sentence. See Heck, 512 U.S. at 487. If the judgment sought would

invalidate a conviction or sentence, the complaint must be dismissed

with prejudice unless the plaintiff shows that his conviction or

sentence has been overturned, reversed or otherwise called into
question may he proceed on claims for damages. See Heck, id. This

doctrine effectively “avoids allowing collateral attacks on criminal
       Case 5:20-cv-03038-SAC Document 4 Filed 07/20/20 Page 4 of 5




judgments through civil litigation.” McDonough v. Smith, 139 S.Ct.

2149, 2157 (2019).

        While the Heck holding does not bar all Fourth Amendment claims,

it does bar § 1983 claims where the search in question produced all

of the evidence against the plaintiff. See Trusdale v. Bell, 85 F.

App’x 691, 693 (10th Cir. 2003)(unpublished)(imposing Heck bar because

“damages in this civil suit would imply the invalidity of his

conviction” because “all of the evidence obtained…was the result of

execution of the allegedly invalid … search warrant”); Esquibel v.

Williamson, 421 F. App’x 813, 817 (10th Cir. 2010) (unpublished)

(finding § 1983 “suit is cognizable only when the evidence would have

been admissible despite the unlawful search or the conviction would

have been obtained without the evidence”); and Miller v. Foster, 2013

WL 7894943, at *2-3 (D. Col. Nov. 18, 2013)(unpublished)(applying Heck

bar where “the baggy of crack cocaine was uniquely made available as

a result of the alleged illegal search, and the prosecution could not

“have convicted [plaintiff] if the search were to have been found

illegal”).
        Based upon the allegations in the complaint, it appears this

matter is subject to dismissal under the Heck doctrine. First, the

Court takes notice that plaintiff’s direct appeal1 is pending in the

Kansas Court of Appeals. It also appears from the allegations in the

complaint that plaintiff was convicted based upon evidence seized

incident to the stop and search that he challenges in this action.

On these facts, plaintiff’s claims appear to be barred by the Heck

doctrine, and the Court therefore will direct him to show cause why
this matter should not be dismissed. The failure to file a timely

1   State of Kansas v. Donald Perry Jones, Case No. 121237, docketed May 17, 2019.
    Case 5:20-cv-03038-SAC Document 4 Filed 07/20/20 Page 5 of 5




response may result in the dismissal of this matter without additional

notice.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including August 10, 2020, to show cause why this matter should

not be dismissed under the Heck doctrine.

     IT IS SO ORDERED.

     DATED:   This 20th day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
